The state, by an accomplice, proved the corpus delicti and the guilty agency of defendant. The remainder of the state's testimony was confined to a corroboration of the principal state's witness. For this purpose it was relevant for the state to show by the accomplice that he had taken several parties to the still place recently after the manufacturing had been done, and for those witnesses to testify as to a description of the place.
George Brand, admittedly an accomplice, testifying for the state, stated, that, at a time while this prosecution was pending, and about a month and a half before the term of the court then in session, defendant offered him money and a Ford car to absent himself from the court. This was relevant testimony tending to prove a consciousness of guilt as to the crime charged. 4 Mich. Dig. p. 132, par. 205 (5); 13 Mich. Dig. 662, par. 205 (5). As to this fact there was testimony tending to corroborate the witness Brand, but this is not such evidence tending to connect the defendant with the commission of the offense as is contemplated by section 7897 of the Code of 1907.
The defendant was entitled to the general charge, and for the refusal of the court to give it the judgment is reversed, and the cause is remanded.
Reversed and remanded.